Citation Nr: 1724677	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-23 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to February 24, 2011, for payment of dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1965 to May 1969.  He died in October 1973 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, in November 2011, which, in pertinent part, granted service connection for the cause of death, effective February 24, 2011.    


FINDINGS OF FACT

1.  The Veteran died in October 1973.  

2.  The appellant is the Veteran's surviving spouse.  

3.  In November 1973, the Appellant filed a claim for death pension benefits.  Under VA law, this claim is also considered to be a claim for DIC benefits.  

4.  In February 1985, the Appellant filed a claim for DIC benefits.  In a February 1985 rating decision, the RO denied service connection for the Veteran's cause of death.  The Appellant was notified of her appeal and procedural rights in a letter dated in March 1985.  The Appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.  

5.  In June 1988, the Appellant re-filed a claim for DIC benefits.  This claim was denied and the Appellant was notified of her appellate and procedural rights in a July 1988 letter.  The Appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.  
6.  In February 1990, the Appellant requested to re-open her claim for DIC benefits.  In an August 1990 rating decision, the RO confirmed and continued the previous denial of service connection for the Veteran's cause of death.  The Appellant was notified of her appellate and procedural rights in a letter dated in August 1990.  The Appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.  

7.  In September 1992, the Appellant requested to re-open her claim for DIC benefits.  In a rating decision dated in November 1994, the RO denied service connection for the cause of the Veteran's death.  In a letter dated in November 1994, the Veteran was notified of her appellate and procedural rights.  The Appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.  

8.  In December 2007, the Appellant re-filed her claim for DIC benefits.  In a rating decision dated in June 2008, the RO denied service connection for the cause of the Veteran's death.  The Appellant was notified of her appellate and procedural rights in a letter dated in June 2008.  The Appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.  

9.  The Appellant's current claim stems from her re-filed claim for DIC benefits, which was received by the RO on February 24, 2011.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 24, 2011, for the grant of DIC benefits have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.102, 3.152, 3.159, 3.160, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated; thus, the intended purpose of the VCAA notice has been fulfilled, and no additional notice is required as to the downstream issues, including the effective date of the benefit.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  As such, additional notice is not required for the Appellant's earlier effective date appeal.  

Regarding the duty to assist, all relevant records have been obtained and the Veteran has been provided with an opportunity for a hearing.  A VA medical examination and/or opinion is unnecessary because the issue of entitlement to an earlier effective date does not involve a medical question.  

As such, the Board will proceed with consideration of the Appellant's claim.  

Legal Criteria

Generally, the effective date of an award of DIC compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  Furthermore, a claim by a widow for death pension benefits will also be considered to be a claim for DIC benefits.  See 38 C.F.R. § 3.152(b)(1).  

It is well established that the effective date for a reopened claim, after a final adjudication, shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F. 3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 
5 Vet. App. 215, 216-17 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the claim).  

A final adjudicated claim is defined as an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction.  38 C.F.R. § 3.160(d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earliest.  Id.  A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F. 3d. 956, 960 (Fed. Cir. 2009).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (stating that recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); see also Myers v. Principi, 16 Vet. App. 228, 236 (2002) (finding that since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (stating that a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that for a claim to be deemed denied there must be a recognition of the substance of the claim in a decision from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  

In determining whether the Appellant's claim was previously adjudicated, the key question is whether sufficient notice was provided to the Appellant that would allow her to reasonably understand that she would not be awarded benefits for the disability asserted in her pending claim and thus decide for herself whether to accept the decision or seek redress elsewhere.  Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010); see also Adams, 568 F.3d at 965.    

Factual Background and Analysis

The appellant is seeking an effective date prior to February 24, 2011, for the award of DIC compensation.  Specifically, she contends that the effective date should be November 6, 1973, when she initially filed a claim for death pension benefits.  
See 07/29/2013, VBMS, VA 9 Appeal to Board of Appeals.  

The appellant initially filed a claim for death pension benefits in November 1973, which was ultimately awarded.  The appellant is correct in her assertion that a claim for death pension benefits is to be also construed as a claim for DIC benefits.  See 38 C.F.R. § 3.152(b)(1).  Accordingly, the claim for DIC benefits remained pending until it was initially adjudicated in a February 1985 rating decision.  The appellant was notified of her appellate and procedural rights in a March 1985 notification letter.  The appellant failed to timely appeal the March 1985 decision and the decision became final in March 1986.  See 38 U.S.C.A. § 7105 (b)-(c); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.201, 20.302(a).  

As detailed in the findings of facts, the appellant applied to reopen her previously denied claim on four subsequent occasions.  On each occasion, the claim was denied and the appellant was informed of her appellate and procedural rights.  The appellant did not file a notice of disagreement and/or submit additional evidence within the appeal period.  

The appellant re-filed the current claim for DIC benefits on February 24, 2011.  In light of the foregoing, the Board finds that the current effective date of February 24, 2011, for the grant of service connection for the cause of the Veteran's death is appropriate and an earlier effective date is not warranted in this case.  The Board acknowledges that the November 1973 claim for death pension benefits included a claim for DIC benefits, which remained pending until February 1985.  However, the claim for DIC benefits was adjudicated in a rating decision dated in February 1985 and in four subsequent rating decisions.  The appellant was informed of her appellate and procedural rights in March 1985 and in four subsequent notification letters.  The appellant did not file a timely Notice of Disagreement.  Thus, the Appellant's claim for DIC benefits was previously explicitly denied.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008) (stating that a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim).  Accordingly, the Board finds that the preponderance of the evidence weighs against an effective date for DIC benefits prior to February 24, 2011.  


ORDER

An effective date prior to February 24, 2011, for the payment of DIC benefits is denied.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


